 1

 2                                                                      JS-6
 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10

11   TRUSTEES OF THE OPERATING                           CASE NO.: 2:18-CV-09460-FMO-FFM
     ENGINEERS PENSION TRUST,
12                                                       ASSIGNED TO THE HONORABLE
                                  Plaintiff,             FERNANDO M. OLGUIN
13
                     v.                                  ORDER ON STIPULATION [18]
14
     K.C. EQUIPMENT, INC., a California
15   corporation, and DOES 1-10, inclusive,
16                                Defendant.
17

18

19             The Court having reviewed the stipulation of the parties, and for good cause
20   shown,
21             IT IS HEREBY ORDERED the above-entitled action is hereby dismissed with
22   prejudice.
23

24

25   DATED: March 22, 2019                                  /s/ Fernando M. Olguin
26                                                     UNITED STATES DISTRICT JUDGE
27

28

                                                   1
                                                 ORDER
     1314751
